AMERICAN INDEPENDENCE FUNDS TRUST II SUPPLEMENT DATED OCTOBER 1, 2014 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED DECEMBER 19, 2013 (AS SUPPLEMENTED THROUGH DECEMBER 23, 2013) AMERICAN INDEPENDENCE MAR TACTICAL CONSERVATIVE FUND (TICKER SYMBOLS: TCMNX, TCMAX, TCMCX, TCMRX) AMERICAN INDEPENDENCE MAR TACTICAL GROWTH FUND (TICKER SYMBOLS: MGMIX, MGMAX, MGMCX, MGMRX) AMERICAN INDEPENDENCE MAR TACTCIAL MODERATE GROWTH FUND (TICKER SYMBOLS: MGZIX, MGZAX, MGZCX, MGZRX) AMERICAN INDEPENDENCE MAR TACTICAL AGGRESSIVE GROWTH FUND (TICKER SYMBOLS: AGZIX, AGZAX, AGZCX, AGZRX) (the “Funds”) Effective October 1, 2014, the address for the Funds and American Independence Financial Services, LLC (“American Independence”), the Funds’ Adviser and Administrator, has changed. The new address is as follows: 225 West 34th Street 9th Floor New York, NY 10122 Reference to the Funds’ or American Independence’s former address (230 Park Avenue, Suite 534, New York, NY 10169) in the Prospectus and Statement of Additional Information shall be replaced with the new address noted above. Fund purchase and redemption requests by mail should continue to be sent to American
